Citation Nr: 1735100	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for sleep apnea, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or diabetes mellitus, type II.  

5.  Entitlement to service connection for a bilateral foot disability, to include as due to herbicide agent exposure or diabetes mellitus, type II.  



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction of this case currently rests with the RO in San Juan, Puerto Rico.  

In February 2016, these claims were remanded by the Board for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Veteran requested the opportunity to testify during a videoconference hearing on his August 2015 substantive appeal.   Later that month, the Veteran indicated that he wished to withdraw his hearing request and have the case be forwarded to the Board for appellate consideration.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The Veteran has been diagnosed with a back disability; obstructive sleep apnea; diabetes mellitus, type II; hypertension; and bilateral foot disabilities.

2.  The Veteran suffered an in-service back injury.

3.  The evidence is at least in relative equipoise as to whether the Veteran's current lumbar degenerative disc disease and degenerative joint disease of the thoracolumbar spine is causally related to service.

4.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's sleep apnea; diabetes mellitus, type II; hypertension; and bilateral foot disabilities were incurred in or are otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar degenerative disc disease and degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Entitlement to Service Connection

The Veteran is currently seeking entitlement to service connection for those disabilities as set forth on the title page.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Thus, the Board will analyze the evidence of record against the criteria set forth above.  The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Back Claim

The Board first turns to the Veteran's back claim.

At the outset, the Board finds competent evidence of a current disability.  The Veteran underwent VA examination in June 2013, during which he was diagnosed with lumbar degenerative disc disease and degenerative joint disease of the thoracolumbar spine.  Said diagnoses are corroborated by the additional evidence of record, to include VA treatment records and a February 2012 private treatment letter.  Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent and credible evidence of an in-service injury.  During his June 2013 VA examination, the Veteran reported that he injured his back when he "jumped down from a hovering helicopter" while stationed in the Korean demilitarized zone (DMZ).  As a result, the Veteran was given a two-week profile due to lower back pain.  He has experienced chronic back pain since that time, which was treated post-service at the VA medical center (VAMC) in Chicago.  

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service injury.  First, a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's testimony is largely corroborated by the additional evidence of record.  To that end, service personnel records (SPRs) confirm the Veteran's service in Korea from approximately August 1972 to October 1973.  See Record of Assignments.  Additionally, the Veteran's Certificate of Release or Discharge from Active Duty (DD-214) denotes his in-service specialty as an infantryman.  Thus, the Veteran's testimony is consistent with the nature of his service.  Further, although the Veteran's SPRs do not contain the claimed two-week profile, his service treatment records (STRs) note treatment for lower back pain in June 1972.  Additionally, treatment records from the Chicago VAMC indicate the Veteran's post-service treatment for lower back pain.  Thus, in light of the existing collaborating evidence and affording the Veteran the benefit of the doubt, the Board finds that the second Shedden element has been met.   

As such, entitlement to service connection may be granted upon competent evidence of a causal nexus between the Veteran's current disability and the reported in-service injury.  There are conflicting nexus opinions in this regard.

First, the Veteran's private physician offered a positive nexus opinion in February 2012.  At that time, Dr. N. Ortiz reported that the Veteran injured his back during military training, which required him to rest for one week.  Additionally, the Veteran's in-service duties included bending and lifting, which can put a lot of strain on the back area, thus causing continuous spasms and inflammatory changes.  In the long-term, these symptoms can cause degenerative changes in the column area, which would incite bad posture, loss of correct alignment, loss of curvature, and lumbar lordosis.  These symptoms would put more stress on one side of the vertebras than the other, such that an individual would present with disc bulging and herniation, radiculopathy, and neuropathy.  As such, the physician concluded that it was at least as likely as not that the Veteran's back condition was connected to his duties and injuries during service.  

In contrast, the June 2013 VA examiner opined that the Veteran's back disability was less likely than not related to military service.  To that end, the examiner noted that the Veteran's STRs contain one limited report of lower back pain in June 1972.  This report did not indicate a history of back trauma or heavy lifting.  Further, the Veteran's October 1973 exit examination reported a normal spine with no history of recurrent back pain, and the Veteran's treatment records show no complaints of back problems in the ten years following his exit from service.  As such, the VA examiner concluded that no nexus existed between the Veteran's current disability and his military service.  

The Board affords equal probative weight to the above assessments, which offer definitive nexus opinions as based upon detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative).  Specifically, the February 2012 rationale evaluates the likely progression of the Veteran's disability, particularly given his in-service duties, against his current symptomatology.  Similarly, the June 2013 examiner assessed the Veteran's complete medical history, to include in-service treatment for lower back pain and post-service symptoms.  Thus, the opinions are of equal value in determining whether a nexus exists in this case.

Moreover, these opinions also demonstrate equal deficiencies, as neither physician explicitly addresses the Veteran's reported in-service injury.  Further, the June 2013 VA examiner cites to the Veteran's lack of immediate treatment for back pain following his exit from service in support of his contention, when such treatment records were requested, but have not been made available to VA.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or incomplete factual basis).  

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his current back disability is causally related to service.  As such, service connection for a back disability is warranted at this time.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sleep Apnea, Diabetes, Hypertension, and Bilateral Foot Claims

The Board now turns to the Veteran's four remaining claims.

In doing so, the Board first finds competent evidence of the claimed disabilities.  Specifically, the Veteran has been diagnosed with obstructive sleep apnea; diabetes mellitus, type II; hypertension; and multiple foot disabilities.  See, e.g., VA treatment record dated September 2015 (diagnosing the Veteran with severe obstructive sleep apnea, requiring the use of a continuous positive airway pressure (CPAP) machine); private treatment letter dated February 2012 (diagnosing the Veteran with diabetes and hypertension); VA treatment records dated September 2010 (diagnosing the Veteran with callus and hyperkeratosis of the bilateral feet) and September 2015 (diagnosing the Veteran with tinea pedis of the bilateral feet).  Accordingly, the Board finds that the first Shedden element has been met with regard to each of these claims.  

However, the Board does not find competent evidence of a pertinent in-service injury or event.  The Veteran's STRs, which span the entirety of the Veteran's active duty service, contain no complaints of, treatment for, or diagnoses of relevant injuries or conditions.  Further, the Veteran indicated that he was in good health at the time of his October 1973 exit examination, during which the Veteran demonstrated no abnormal clinical evaluations.  Additionally, the Veteran's SPRs contain no incident reports relating to a relevant injury or event.  As such, the Board does not find competent evidence an in-service injury or event sufficient to satisfy the second Shedden element.  Accordingly, the Veteran's claims cannot succeed on the basis of direct service connection.

In this regard, the Board acknowledges the Veteran's contention that his disabilities are causally related to his exposure to herbicide agents during service in Korea.  In claims for service connection due to Agent Orange exposure, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ, shall be presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, the Veteran's service records denote his service in Korea from August 25, 1972 to October 16, 1973.  See Record of Assignments.  As this service falls outside of the enunciated statutory period, presumptive exposure to herbicide agents cannot be presumed in this regard.    

Further, the evidence of record contains no indication that the Veteran was exposed to herbicide agents during service.  The Veteran's SPRs indicate no such exposure, and a June 2013 Personnel Information Exchange System (PIES) response found no records that the Veteran had been exposed to herbicides during service.  As such, the Board does not find competent and credible evidence of herbicide exposure in this case.    

Thus, in the absence of competent and credible evidence speaking to an in-service illness or event, to include exposure to herbicide agents, the Veteran's claims must be denied.  

Finally, the Board acknowledges the Veteran's contention that his hypertension and bilateral foot disabilities are causally related to his diabetes mellitus, such that these claims may succeed on the basis of secondary service connection.  However, as the Board finds no grounds upon which to grant the Veteran's diabetes claim, these secondary service connection arguments cannot prevail.  

Briefly, the Board acknowledges that the Veteran has not undergone VA examinations for the claimed conditions.  Typically, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the above, the Board does not find that VA examinations are warranted at this time.  Although the evidence of record provides sufficient evidence of the claimed disabilities, there is nothing to suggest that said conditions are causally related to service other than the Veteran's own testimony.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Veteran's testimony alone is insufficient upon which to require that VA examinations be conducted at this time.  

Accordingly, the Veteran's sleep apnea, diabetes, hypertension, and foot claims are hereby denied.

ORDER

Entitlement to service connection for lumbar degenerative disc disease and degenerative joint disease of the thoracolumbar spine is granted.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral foot disability is denied.  






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


